Citation Nr: 0526320	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral ankle 
and foot disorder.

2.	Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from November 1991 to 
November 1995.

This matter comes to the Board of Veterans' Appeals from a 
June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Bilateral pes planus was noted at the time the veteran 
entered active service, but the competent and probative 
medical evidence of record clearly and unmistakably 
preponderates against a finding that the pre-existing 
bilateral pes planus disorder was permanently aggravated by 
service and also preponderates against a finding that the 
veteran has a bilateral ankle disorder related to his period 
of active military service.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
diagnosed low back disorder, including low back strain, 
related to his period of active military service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, including pes planus, pre-
existed active service and was not aggravated during military 
service, and a bilateral ankle disorder was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2004); 70 Fed. Reg. 
23,027-20 (May 4, 2005).

2.  Low back strain was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5100-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When the veteran was examined for entrance into service in 
August 1991, a foot abnormality was noted by an examiner, 
although the exact nature of the abnormality is unclear.  The 
veteran's spine and upper and lower extremities were reported 
as normal, and he was found qualified for active service.  

Service medical records indicate that, in February 1993, the 
veteran was seen in the clinic for complaints of low back 
pain due to lifting.  An X-ray of his lumbosacral spine taken 
at the time was normal, with the exception that it revealed 
spinal bifida occulta.  In January 1994, the veteran was seen 
in the clinic for complaints of pain in the ball of his right 
foot, which was assessed as a soft tissue injury.  In March 
1994, the records indicate that he sustained a right ankle 
injury one week earlier.  It was noted that he was told an X-
ray did not reveal a fracture, and the assessment was right 
ankle sprain, improving.  When he was examined for separation 
in March 1995, the veteran's upper and lower extremities and 
spine were normal, and asymptomatic moderate pes planus was 
noted by the examiner.   

Post-service, a September 1998 VA medical record reflects the 
veteran's complaints of chronic bilateral foot pain since 
service.  The impression included bilateral flat feet, and he 
was referred for further evaluation.

Private medical records from F.J.S., D.O., dated from 
September 1999 to November 2000, indicate that the veteran 
was treated for bilateral foot and ankle problems.

Private medical records from C.E.C, M.D., an orthopedist, 
dated from March to September 2000, reflect the veteran's 
complaints of, and treatment for, bilateral foot and ankle 
pain.  When he first saw him in March 2000, Dr. C. noted the 
veteran's history of "seeking care with numerous 
physicians" and "having extensive workups but continuing to 
be plagued by incapacitating ankle and feet pain".  In 
August 2000, Dr. C. noted the veteran's complaints of foot 
pain, diagnosed as painful right subtalar joint, exostosis of 
the right talus and impingement.  That month, the veteran 
underwent surgery for impingement syndrome with debridement 
and exostectomy of the right ankle.  When seen in September 
2000, Dr. C. reported that, clinically, the veteran looked 
good, seemed to be smiling a lot, and walked without a limp.  
Dr. C. was pleased.  Subsequent office records, dated in late 
September, indicate the veteran's pain worsened, and back 
pain was noted.  An October 2000 entry indicates back pain 
due to the foot pain.

In a November 2000 signed statement, Dr. S. said he first 
treated the veteran in November 1997 for foot trouble, which 
he said he had suffered since service.  It was noted that the 
veteran had slightly flat feet and, since service, was unable 
to stand for more than 30 minutes at a time without 
considerable ankle, leg, and foot pain.  His problems had 
escalated, and involved his back.  Dr. S. opined that "the 
time in the Service could have been responsible for [the 
veteran's] trouble and the beginning of all his problems."  
It was noted that in December 1998, Dr. J.B. had diagnosed 
symptomatic pes planus and lumbar strain and, in May 1999, 
Dr. M.P., a podiatrist, reported an equinus deformity, 
bilaterally, gait abnormality, and plantar fasciitis, 
bilaterally.  Dr. S. said the veteran had seen many 
physicians and had a great deal of trouble with ankle, foot, 
and back pain, which was was treated with prescribed pain 
medications.  It was Dr. S.' impression that "all of this 
could have stemmed from [the veteran's] service in the Armed 
Forces and from trouble with the feet and ankles that he came 
out of the Service with."

A November 2000 private medical record from J.C., M.D., 
reflects the veteran's history of severe foot and ankle pain, 
of the bilateral lower extremities, since service.  He also 
had a problem with low back pain.  The assessment was chronic 
pain syndrome with bilateral foot/ankle pain and chronic low 
back pain.  Dr. J. C. opined that it "is more likely than 
not that these problems with chronic foot/ankle pain and low 
back pain are related to and have been a chronic problem 
since [the veteran's] time in the military service"  

According to December 2000 medical records, evidently from 
Dr. J.C., the veteran underwent epidural steroid injections.  

A May 2001 signed statement from B.F., M.D., a psychiatrist, 
indicates that she had treated the veteran for major 
depression and chronic pain related to his feet and ankles 
since May 1999.  He had reported experiencing pain for the 
past 10 years, and had seen multiple physicians, each of whom 
was unable to improve on his level of functioning. 

A June 2001 private hospital record indicates that the 
veteran was seen for a muscle spasm associated with a 
strained muscle.  

The veteran underwent VA examination in August 2001.  The 
examination report indicates that the VA examiner did not 
review the veteran's medical records.  According to the 
examination report, within six months of his November 1995 
discharge, the veteran said he was treated by Dr. F.S., a 
family doctor who referred him to a podiatrist, but the 
veteran did not follow up.  At a later time, the veteran saw 
another podiatrist, Dr. P., who diagnosed collapse of the 
longitudinal arches of both feet as a cause of pain.  
Orthotics were provided in February 1998, but worsened the 
situation.  Subsequently, he started treatment with Dr. 
C.E.C.  It was further noted that the veteran received 
psychiatric care for more than three years and, since 
approximately 1997, was treated for pain management.  He took 
prescribed medication for musculoskeletal pain.  It was noted 
that in September 2000 Dr. C.E.C. diagnosed an exostosis from 
the talus that extended down into the calcaneum, for which 
arthroscopic surgery on the right ankle was performed but did 
not provide relief.

The VA examiner noted that the veteran did not have a 
bilateral ankle problem, and appeared to have a midfoot 
problem relating to pain in the joint between the talus and 
the calcaneum in both feet, which the physician described as 
a bilateral foot problem, rather than an ankle problem.  The 
VA examiner opined that the veteran had a chronic pain 
problem of great proportions, and a psychiatric problem for 
which he was under treatment.  The VA examiner commented 
that, per the veteran's statement, he had experienced trouble 
while on active duty any time he stood for as long as thirty 
minutes, and got pain in his feet.  This was never actively 
treated, nor was he put on any limited-duty profile while he 
was on active duty.  Within six months of discharge, he had 
seen Dr. F.S. on another matter, and also reported foot pain.  
Over the past three years, the veteran had had an increased 
problem with spasm and pain in his low back, which his 
physicians treated with prescribed medications.  

Furthermore, it was the VA examiner's interpretation of the 
veteran's problem that his back problem definitely followed a 
condition of "global" strain associated with bilateral foot 
pain.  It was noted that the veteran had undergone three 
magnetic resonance image (MRI) scans of the low back 
performed in 1998, 1999, and 2000 at a private imaging 
facility, but the VA examiner did not have the MRI scans to 
review.  The veteran said a diagnosis was not made and the 
MRI studies did not lead to treatment.  The veteran brought 
X-rays, evidently taken in approximately 2000, and the VA 
examiner noted an abnormality on the films consisting solely 
of an indented inferior endplate of the L5 vertebral body, 
typical of so-called Schmorl's node.  It was noted that this 
finding appeared incidentally often and was rarely thought, 
in and of itself, to be an answer to an individual's pain.  

The VA examiner further opined that the veteran's excessive 
pain problem created the strong possibility that the ongoing 
use of prescription narcotics had resulted in dependency, 
considered far more important in his disability that the 
problem that started it, which the VA examiner opined was 
plantar fasciitis, talocalcaneal pain, and pronation with pes 
planus.  The VA examiner stated that it was "reasonable to 
say that if [the veteran] had never had a foot problem, he 
may well not have ever had a back problem."  The veteran 
denied a back injury in service.

The clinical impression was bilateral talocalcaneal pain, 
secondary to repetitive stress of standing in Army footwear, 
onset on active duty and continuing, likely secondary to 
plantar fascia, bilaterally, with pronation resulting in 
bilateral pes planus and bilateral mid-foot pain.  The third 
diagnosis was chronic low back strain and pain, secondary, in 
part, to an ongoing foot problem with the overlay of some 
kind of a mental health problem and the strong suggestion of 
a prescription drug dependency.  This was without previous 
evidence of lumbosacral arthritis or disc disease and three 
negative private lumbosacral MRIs (reports unavailable).  The 
fourth diagnosis was Schmorl's node deformity of the inferior 
end-plate of the L5 vertebral body, seen as an incidental 
finding and not thought likely to be symptom-producing and 
noted on a set of outside lumbar X-ray films dated in 
approximately 1998.  The other diagnoses were chronic pain 
with approximately three years of prescription scheduled 
narcotic drugs for both bilateral foot and ankle pain and low 
back pain, and some mental health illness under private 
treatment. 

According to August 2001 VA radiology reports, X-rays of the 
veteran's feet and ankles, and his lumbar spine, were all 
normal.  

During his August 2003 personal hearing at the RO, the 
veteran testified that he first experienced foot problems 
while stationed in Germany, approximately one year after he 
entered service.  He was unable to stand on his feet and 
stand still.  His ankles swelled and were painful.  He did 
not go to sick call because it was in the morning and his 
feet never hurt in the morning.  He did not ask to be 
relieved of duty due to foot pain and treated his foot and 
leg pain with over-the-counter anti-inflammatory medication; 
he also bought a foot bath in his third year of service.  He 
recalled spraining an ankle in service.  He said that, when 
examined for discharge, he could not recall telling the 
examiner about his foot and leg pain.  Within one year after 
discharge from service, he complained of foot pain to Dr. V., 
a family doctor, who referred him to a podiatrist.  The 
veteran testified that he had contacted Dr. V. in the context 
of his claim, but the doctor no longer had the veteran's 
medical records.  His earliest treatment for foot pain was by 
VA.  He said he had no treatment records between November 
1995 and September 1998.  Dr. S. referred him to Dr. P., a 
podiatrist, who treated him 1999.  He testified to having 
right ankle surgery, and said his ankle problems were 
attributed to his flat feet.  He testified to having back 
pain, for which he took prescribed medication.  He said that, 
according to his physicians, most of his pain came from 
impingement on the nerves in his right and left ankles.  He 
stated that he was also treated for his back by Dr. E., who 
provided cortisone injections.  He denied having back 
problems in service, and said physicians have not diagnosed 
his back disorder.

Further, the veteran's wife testified that, in approximately 
1993 or 1994, he complained of ankle pain that he associated 
with his boots.  She then bought him a foot massager.  She 
said that after service he entered technical school, which 
required his walking to class and using stairs, which 
worsened his foot problem.

In an August 2003 signed statement, B.B., the veteran's 
stepmother, said she had visited the veteran in service in 
Europe and at Fort Hood, Texas, and he experienced foot pain.  
She said that after his discharge from service he continued 
to have foot pain.

In six separate signed statements received by the RO in 
August 2003, the veteran's friends and co-workers said he 
experienced foot pain since discharge from service.  T.L.H. 
opined that the veteran's problems resulted from marching in 
service.  M.J. said he met the veteran in November 1995 and 
observed his problems with standing for prolonged periods.  
L.C.H., II, said he knew the veteran since 1984 and in 1994, 
immediately after his discharge from service, the veteran 
complained of foot pain.  L.C.H. was "positive" the veteran 
did not have such problems before service.  R.K. said he knew 
the veteran since 1988 when they worked together.  R.K. never 
knew of the veteran's foot problems until after the veteran's 
discharge.  J.R. was the veteran's supervisor from March 1988 
to November 1991 in the industrial roofing business.  He said 
the veteran never complained of foot or ankle problems during 
that time.

In March 2004, the RO received a computer printout of billing 
charges from Dr. V., dated from October 1998 to May 2000, 
indicating that in November 1998, the veteran was evidently 
treated for an ankle sprain and osteoarthrosis.

The veteran underwent VA examination in July 2004.  According 
to the examination report, the examiner reviewed the 
veteran's medical records.  It was noted that the veteran 
denied receiving medical treatment for pes planus during 
service, and said he received no inserts.  Further, it was 
noted that he was seen in January 1994 for pain in the bottom 
of his right foot and, in March 1994, for a right ankle 
sprain, and received conservative treatment both times.  
Post-service, the veteran described developing bilateral 
lower extremity pain in his ankles and feet.  Pes planus was 
diagnosed, and inserts were prescribed, with minimal relief.  
He complained of ankle pain with daily and social activities 
if he stood on his feet too long.  When working with 
computers and sitting, his ankles were not a factor, and he 
had not lost time from work due to this condition.  It was 
noted that the veteran wore a "cock-up like" brace on both 
ankles prescribed by an orthopedic surgeon to prevent him 
from rolling his ankles over.  The veteran said the braces 
were helpful.  His 2000 surgery performed by Dr. C.E.C. was 
noted, but he said the procedure did not relieve his pain.  
He said that in 1997 he started to experience back pain that 
he attributed to poor mechanics from foot and ankle pain.  He 
said an MRI taken several years before showed bulges at L3-4 
and L4-5.  He had received multiple injections, including a 
facet injection in October 2003 that provided some relief.  
He used a cane, and occasionally used a motorized scooter if 
he was doing a lot of walking, such as in a mall.  He had 
missed five weeks of work in the past year, on physician's 
orders.  On examination, moderate pes planus was noted.  

The clinical impression was bilateral pes planus, lumbosacral 
strain, and strain of the right and left ankles.  The VA 
examiner noted that the veteran had undergone no treatment, 
and made no complaints of pes planus during service, and 
opined that "it is less likely than not that the service 
aggravated his pes planus."  The examiner noted the normal 
August 2001 ankle and lumbar spine X-rays (described above) 
and stated that, with essentially normal findings, "these 
conditions are less likely than not service-related" and 
that the veteran's "back and ankle conditions are secondary 
to the wear and tear of daily living, unrelated to" military 
service.  It was also noted that current X-rays did not show 
significant findings other than spinal bifida occulta, which 
was noted to be a congenital condition unrelated to service.     

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC)addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the CAVC's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In May 2001 and November 2003 letters, the RO provided the 
appellant with correspondence clearly outlining the duty-to-
assist requirements of the VCAA. 

The RO issued a detailed October 2002 statement of the case 
(SOC) and December 2002, August 2003, March and August 2004, 
and May 2005 supplemental statements of the case (SSOCs), in 
which he and his representative were advised of all the 
pertinent laws and regulations, including those regarding 
service connection.
 
We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2002 SOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection may also be 
granted for aggravation of a preexisting disability.  See 38 
C.F.R. § 3.306.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 
1990) (a reissue of General Counsel opinion 01-85 (March 5, 
1985)) in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature pre-exists a claimant' s military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service 
connected.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the U.S. Court of Appeals for the Federal 
Circuit, which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal, the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (to be codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered. See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation.  However, the Board notes that the changes to the 
cited regulation do not affect the ultimate disposition of 
this appeal; if anything, the amended regulation establishes 
a somewhat lesser burden upon the claimant. 

1.  Bilateral Ankle and Foot Disorder

The veteran maintains that he has a bilateral ankle and foot 
disorder that was permanently aggravated as a result of an 
injury sustained during military service.  

As to the claimed bilateral ankle and foot disorder, the 
Board finds that when the veteran was examined for entrance 
into service, in August 1991, an unspecified foot abnormality 
was noted, although his lower extremities were otherwise 
considered normal.  When examined for discharge in March 
1995, asymptomatic moderate pes planus was noted, and a lower 
extremity abnormality was not reported.  Given those records, 
the Board conclude that the overall evidence clearly and 
unmistakably establishes that bilateral pes planus pre-
existed the appellant's military service.  This opinion is 
supported by the collective VA and non-VA medical evidence of 
record.  No record disputes the conclusion that the veteran's 
bilateral pes planus existed at the time he entered military 
service.  Based upon a review of all the objective medical 
evidence of record, the presence of that preexisting 
bilateral foot disorder is unmistakable, and the presumption 
of soundness at entry has been rebutted.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); see also Vanerson v. West, 12 
Vet. App. 254 (1999) (citing Webster's New World Dictionary 
1461 (3rd Coll. Ed. 1988) that "unmistakable" means that an 
item cannot be misinterpreted and misunderstood, i.e., it is 
undebatable).  See also Wagner v. Principi, supra.

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Thus, the 
next question, under the second prong of the Wagner analysis, 
is whether the evidence clearly and unmistakably demonstrates 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d at 1097; 70 Fed. 
Reg. at 23,027, 28.  As discussed below, the objective and 
competent medical evidence of record reflects that there was 
no permanent aggravation of the claimed bilateral foot 
condition during service.

The most current VA evaluation, in July 2004, diagnosed the 
veteran's disabilities as bilateral pes planus and bilateral 
strain of the ankles.  Of great significance is the fact that 
there is no medical evidence that the veteran's bilateral pes 
planus ever worsened in service, nor is there evidence of a 
bilateral ankle disorder in service.  In fact, in July 2004, 
a VA examiner specifically noted the veteran's lack of 
medical treatment and complaints of pes planus in service, 
and concluded that it was "less likely than not" that 
military service aggravated his pes planus.  In this VA 
examiner's opinion, the normal ankle X-rays taken in August 
2001 and normal clinical findings make it "less likely than 
not" that the ankle condition is related to service, and is 
secondary to wear and tear of daily living, unrelated to 
military service. 

In support of his claim, the veteran would point to the 
November 2000 written statements from Drs. S. and J.C., to 
the effect that the veteran's ankle, foot, and back pain 
"could have" stemmed from active service (according to Dr. 
S.) and that it was "more likely than not that" chronic 
foot/and ankle pain existed since service (according to Dr. 
J.C.), and to the August 2001 VA examination report.  
However, in July 2004, a VA examiner who reviewed the 
veteran's medical records and examined the veteran opined 
that it was less likely than not that the veteran's pes 
planus was aggravated by service and that the veteran's ankle 
condition was related to daily wear and tear, not to military 
service.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
The CAVC has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995)

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board is persuaded that the opinion of the July 2004 VA 
examiner is most convincing, in that this examiner reviewed 
the medical evidence in the file, and the physician's opinion 
reflects a considered analysis of the pertinent criteria 
essential for a diagnosis of bilateral pes planus and 
bilateral ankle strain.  As to the opinions of August 2001 VA 
examiner, and the November 2000 statements of Drs. S. and 
J.C., the Board finds that these examiners did not clearly 
attribute the veteran's bilateral ankle and foot disorder to 
service, rather only to the veteran's account of his level of 
disability in service.  See, e.g., LeShore v. Brown, 8 Vet. 
App. at 409, Black v. Brown, Reonal v. Brown, supra.  

Thus, the probative and objective medical opinions of record 
clearly and unmistakably demonstrate that the veteran's pre-
existing bilateral pes planus disorder was not aggravated, 
i.e., permanently worsened, during military service.  See 
Wagner v. Principi, supra; see also VAOPGCPREC 3-2004.

An initial review of the November 2000 statements from Drs. 
S. and J.C., might appear to support the appellant's claim, 
but a close analysis shows that they do not.  The opinions 
are both equivocal and speculative and, at most, do little 
more than propose that it is possible that the veteran's 
bilateral pes planus was aggravated by active military 
service and that he had a bilateral ankle disorder due to 
standing and wearing military-issue footwear in service.  The 
physicians do not factually establish or explain the sequence 
of medical causation using the facts applicable in the 
veteran's case.  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

As to the opinion of the August 2001 VA examiner, while his 
opinion was more specific, his opinion, as well, was based 
upon history provided by the veteran.  See Reonal and 
LeShore, supra.  The physician said that the veteran's 
current midfoot pain had its onset in service.  However, as 
set forth in detail above, there is no evidence, certainly no 
medical evidence, that the veteran suffered from any foot or 
ankle injury or disorder in service, other than the diagnosed 
pes planus described as "asymptomatic" at discharge.  Thus, 
the opinion of the August 2001 VA examiner assumed facts not 
in evidence, and his opinion, although doubtless sincerely 
rendered, is, for that reason, not accorded great weight by 
the Board.  See Reonal, supra.  The same is true for the 
November 2000 written statements from Drs. S. and J.C.  Id.

On the other hand, the July 2004 VA examiner stated that he 
reviewed the evidence of record, including the veteran's 
medical records.  He noted the normal clinical and X-ray 
findings in August 2001.  The VA examiner concluded that the 
absence of medical treatment or complaints of pes planus in 
service made it less likely than not that military service 
aggravated the veteran's pes planus, and that the veteran's 
back and ankle disorders were due to normal wear and tear of 
daily living.  This medical opinion is consistent with the 
objective medical evidence of record.

Thus, the opinions of Drs. S. and J.C., and the August 2001 
VA examiner, are accorded less weight than that of the July 
2004 VA examiner.  Accordingly, the Board findings that the 
preponderance of the objective medical evidence of record is 
against the claim for service connection for a bilateral 
ankle and foot injury.  Thus, this claim must be denied.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304.

2.  Low Back Strain

The veteran has also contended that service connection should 
be granted for low back strain, including as due to his 
bilateral ankle and foot disorder.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

First, as determined herein, service connection is not in 
effect for a bilateral ankle and foot disorder.  The veteran 
would point to the November 2000 written statements from Drs. 
S. and J.C., and the August 2001 VA examiner's opinion to 
support his claim.  However, as detailed above, these 
opinions do little more than speculate as to the origin of 
the veteran's back disorder.  More importantly, any medical 
opinion relating a back disorder to a foot and ankle disorder 
does not support the veteran's claim for service connection 
for low back strain, as service connection for a bilateral 
foot and ankle disorder is not currently in effect.

Second, although the evidence shows that the veteran 
currently has lumbosacral strain, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his spine was normal on 
separation from service and the first post-service evidence 
of record of back pain is from September 2000, more than five 
years after the veteran's separation from service.  

Moreover, in July 2004, the VA examiner reported normal 
clinical findings and a normal lumbar spine X-ray, aside from 
spina bifida occulta (a congenital disorder).  

Third, since spina bifida occulta is a congenital or 
development condition, it is not generally eligible for 
disability compensation.  See 38 C.F.R. § 3.303(c).  Of great 
probative weight is the fact that there is no medical 
evidence that this condition ever worsened in service, nor is 
there any medical evidence to show that the veteran's spina 
bifida occulta was subject to a superimposed disease or 
injury during service.  As noted above, the February 1993 X-
ray of the veteran's lumbosacral spine was normal.  In fact, 
in July 2004, the VA examiner, who examined the veteran and 
reviewed his medical records, stated the opinion that the 
veteran had a back disorder due to the wear and tear of daily 
living, "unrelated to the service."  

Thus, the objective and competent medical evidence of record 
preponderates against the veteran's claim for service 
connection for low back strain.  Accordingly, the Board 
findings that the preponderance of the objective medical 
evidence of record is against the claim for service 
connection for a bilateral ankle and foot injury, and this 
claim must be denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.303, 3.304, 3.306.

3.  Summary as to Both Claims

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claims.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has a bilateral ankle and foot disorder, and low back strain, 
related to service or any incident thereof.  38 U.S.C.A. §§ 
1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.306.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
bilateral ankle and foot disorder and low back strain must be 
denied.


ORDER

Service connection for a bilateral ankle and foot disorder is 
denied.
 
Service connection for low back strain is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


